Citation Nr: 0911602	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1951 
to November 1953.  He died in February 2004.  The appellant 
is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.


FINDINGS OF FACT

1.  The Veteran died in February 2004 as a result of 
respiratory failure as a result of an acute myocardial 
infarction and chronic obstructive lung disease.  Diabetes 
mellitus was noted to have contributed to the Veteran's 
death, but not have directly caused it.

2.  At the time of his death, the Veteran was service 
connected for residuals of a herniated nucleus pulposus and 
for a scar on his left foot.

3.  At the time of his death in February 2004, the Veteran 
had been rated at 100 percent since November 1996, a period 
of less than 10 years.

4.  The Veteran was not service connected at 100 percent 
until 1996 and he was discharged from service in 1953.

5.  The Veteran was not a prisoner of war.





CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2008). 

2.  Criteria for an award of DIC benefits have not been met.  
38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 
3.104, 3.105(e) (2008); 70 Fed. Reg. 72,211 (2005); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  See Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.

The Veteran's death certificate indicates that his death in 
February 2004 was the result of respiratory failure as a 
result of an acute myocardial infarction and chronic  
obstructive lung disease (COPD).  Diabetes mellitus was also 
noted to have contributed to the Veteran's death, but not to 
have directly caused it.

At the time of his death, the Veteran was service connected 
for residuals of a herniated nucleus pulposus (rated at 60 
percent) and for a scar on his left foot (rated as 
noncompensable).  The Veteran had also been receiving a total 
disability rating based on individual unemployability (TDIU) 
since November 1996.

The appellant contends that the Veteran was prescribed 
several strong medications for a long period of time which, 
along with treatments, played a significant role in his 
inability to maintain a healthy lifestyle, and which she 
believes was a significant contributor to the Veteran's 
death.  She asserts that without his service connected 
disabilities, the Veteran would have been able to exercise 
and lead a normal productive life which would have extended 
his life.

Unfortunately, while the appellant makes a determined 
argument, the medical evidence ultimately fails to support 
her theory.  It is true that the Veteran was limited by his 
service-connected lower back disability.  However, there is 
no medical suggestion in either the private or VA treatment 
records that the Veteran's lower back disability caused 
either the heart or lung problems that eventually caused his 
death.

A VA treatment record in September 1997 indicated that the 
Veteran had smoked a pack of cigarettes for 40 years, 
although he quit in approximately 1994, and it was noted that 
the Veteran was a heavy drinker before quitting around 1982.  

An x-ray of the Veteran's chest in June 2003 showed bullous 
emphysema with probable interstitial fibrosis.  In July 2003, 
and again in September 2003, the Veteran was hospitalized 
where it was noted that he had severe end-stage COPD, with 
increasing shortness of breath and malaise.  The Veteran was 
noted to be O2 dependent.  However, there is no medical 
suggestion the Veteran's back disability, or medication 
prescribed to treat it, in any way caused his respiratory 
condition.  In fact, private treatment records failed to even 
address the Veteran's back disability towards the end of his 
life.  For example, in September 2003, it was noted that the 
Veteran had been having symptoms of increasing chest 
discomfort and shortness of breath, and the doctors were 
attempting to determine whether the Veteran's problems were 
anginal or pulmonary in nature.  Similarly, at a private 
treatment session in January 2004 it was noted that the 
Veteran had end-stage COPD, but when giving his impressions 
the doctor noted COPD, pulmonary fibrosis, diverticulitis, 
diabetes mellitus, colostomy, and gout.  No mention of the 
Veteran's back disability was made.

After reviewing the Veteran's claims file there is simply no 
medical evidence to support the appellant's contention that 
the Veteran's service connected back disability caused either 
the myocardial infarction or the respiratory condition which 
caused the Veteran's death.  The Veteran had a serious lung 
condition, but no medical opinion of record has been 
presented suggesting that the Veteran's back condition, or 
the medication used to treat the back condition, caused the 
lung condition.

While the appellant believes that the Veteran's death was in 
part caused by his service connected disabilities, she is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, her opinion is insufficient to provide 
the requisite nexus between the Veteran's back disability and 
his death.  

Thus, the criteria for service connection for the cause of 
the Veteran's death have not been met, and the appellant's 
claim is therefore denied.

II. DIC Under 38 U.S.C.A. § 1318

Even if a Veteran's service connected disability did not 
directly cause a Veteran's death, VA will pay DIC benefits to 
the surviving spouse of a deceased Veteran who was in receipt 
of, or entitled to receive compensation, at the time of his 
death for a service-connected disability that was rated 
totally disabling 1) if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; 2) if the disability was rated 
by the VA as totally disabling continuously since the 
Veteran's release from active duty and for at least 5 years 
immediately preceding death; or 3) if the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the Veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the Veteran; (3) the 
Veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the Veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the Veteran's whereabouts 
was unknown, but the Veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of his death in February 2004, the Veteran was in 
receipt of a 100 percent rating for TDIU, which had been 
effective since November 1996.  As such, the Veteran had been 
rated at 100 percent for less than eight years at the time of 
his death, which is unfortunately less than the 10 year 
requirement for DIC benefits.

Additionally, the Veteran became 100 percent service 
connected in 1996 and was discharged from service in 1953; 
and he was therefore not rated as 100 percent since his 
release from active duty.  Additionally, there is no evidence 
that the Veteran was ever a prisoner of war, nor is there any 
allegation of clear and unmistakable error in a VA rating 
decision concerning service connection, disability evaluation 
or effective date.

Therefore, the criteria for DIC under 38 U.S.C.A. § 1318 have 
not been met, and the appellant's claim is accordingly 
denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
March 2008, which informed the appellant of all the elements 
required by the Pelegrini II Court as stated above; including 
informing her of the Veteran's service connected 
disabilities.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the appellant's claim was readjudicated following completion 
of the notice requirements.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006).

VA and private treatment records have been obtained, as was 
the Veteran's death certificate.  The appellant was scheduled 
to testify at a hearing before the Board, but she failed to 
appear at the appointed time.  While no VA medical opinion 
was provided, there was no medical suggestion that the 
Veteran's death even might be the result of a service 
connected disability.  Therefore, no duty to obtain an 
opinion was triggered.

In light of the denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


